DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.


Claim Objections
Claims 2, 4, 5, 7-9, 16 and 17 are objected to because of the following informalities:  
In claims 2 and 4 “wherein the purchased items is stored by the user” should read “wherein the purchased items are stored by the user”
In claim 5, “items that are entered to said physical” should read “items that are entered to said physical storage”
In claim 7, “notification are sent” should read either “notifications are sent”, or “a notification is sent”
In Claim 8, “distance between the user and stores” should read “a distance between the user and stores”
Also, the phrase “notifications and reminders about availability of the items on the shopping list in the nearby stores for purchase” appears to be incomplete. For examination purposes, the claim will be interpreted as “notifications and reminders are sent about availability of the items on the shopping list in the nearby stores for purchase”.
In Claim 9, “distance between the user and items” should read “a distance between the user and items”; “when the user pass by the items” should read “when the user passes by the items” 
In Claim 16, “the generated shopping lists includes” should read “the generated shopping lists include”
In Claim 17, “the generated shopping lists included” should read “the generated shopping lists include” 

Also, there are multiple occurrences of capitalization of the word “wherein” (claims 1, 3, 4, 8, 9 and 10) and “a sensing apparatus” (claim 18). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 2-5, 11, 15, 18 and 20, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

The claims recite the following limitations for which there is insufficient antecedent basis:
Claim 1  – “the user”, " the shopping lists”, “the items on the shopping lists”
Claim 2  – "the remaining amount", “The apparatus of claim 1”
Claim 3  – “The apparatus of claim 1”
Claim 4  – “The apparatus of claim 1”
Claim 8  – “the location of the user”; “the nearby stores”
Claim 10 – “the aisles in a store”
Claim 12 – “the perishable items”
Claim 15 – “the shopping patterns”
Claim 18 – “the purchased items”; “the remaining amount”
Claim 20 – “the warehouse” 

Claim 10 recites “digital maps wherein locations of items in a store are stored
wherein a shopping plan is provided to the user for an optimized walk between the aisles in a store for collecting outstanding items on the shopping list." 
However, it is unclear if this is the same or a different store. 



Claim Rejections - 35 USC § 101
            35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
                                                                                          
Claims 1 and 18 are rejected under 35 U.S.C. 101 because each of said claims includes two statutory classes of invention: an apparatus and a process.
It must be clear from the wording of a claim that it is drawn to one or the other of mutually exclusive statutory classes of invention. A process is an act or a series of acts and from the standpoint of patentability must distinguish over the prior art in terms of steps, whereas a claim drawn to apparatus must distinguish in terms of structure. Ex parte Lyell at 1552. Apparatus claims that contain recitations that positively recite the use of recited structure in a method step are not considered statutory because the claim is bridging two distinct statutory classes on invention. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 18 are directed to a system and method and appear to be a mixing of two distinct statutory classes of invention "  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph.  IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005); Ex parte Lyell, 17 USPQ2d 1548 (BPAI 1990).  The claims as drafted do not properly apprise the public as to what would constitute infringement (i.e., creation of the claimed system or the act of using it), and are therefore indefinite under § 112(b).  The dependent claims inherit the rejections of their respective base claims and, as such, are rejected for the same reasons. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 12, 13, 15, 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by High et al. (US 20160314514).
Claim 1.    High et al. (High) teaches a system for tracking product consumption, comprising:
(a) a portable device, or plurality of portable devices, comprising a memory and a central processing unit for receiving the information from the user and sending information to the user, wherein the shopping lists of a user, or a group of users, are stored and are updated when the items on the shopping lists are purchased [0025], [0015], [0035], [0053].
Claim 2.    High teaches said system further comprising: 
(a)    at least one central database comprising central computation units and digital storage units, (b)    network communication channels for connecting said central database to said portable device, (c)    at least one physical storage, such as a refrigerator, wherein the purchased items is stored by the user [0027], [0011],
(d)    a sensing apparatus, or plurality of sensing apparatuses, comprising central computation units, digital storage units, I/O peripherals, for tracking the purchased items that are entered to said physical storage, said sensing apparatus can be implemented by using same said portable device in claim 1 or it can be implemented as a totally separate device, wherein the remaining amount of the items are updated each time the 
Claim 3.    High teaches said system, further comprising: 
(a)    at least one central database comprising central computation units and digital storage units, (b)    communication network for connecting said central database to said portable device [0027], [0011],
 	(c) at least one cashier system with capability of sending data to said central database via said network, wherein the items on the shopping lists of the user, or the group of users, are updated automatically upon being purchased at the cashier system (“point-of-sale” system) and properties of each of the purchased item such as amount, expiration date, date of purchase, and cost are transferred to said central database and are recorded in said central database [0012], [0035].
Claim 4. High teaches said system, further comprising: 
(a)    at least one central database comprising central computation units and digital storage units, (b)    communication network for connecting said central database to said portable device, (c)    at least one physical storage, such as a refrigerator, wherein the purchased items is stored by the user, (d)    a sensing apparatus, or plurality of sensing apparatuses, comprising central computation units, digital storage units, I/O peripherals, for tracking the purchased items that are entered to said physical storage, said sensing apparatus can be implemented by using same said portable device in claim 1 or it can be implemented as a totally separate device [0027], [0011], [0013],

Claim 5.    High teaches said system, further comprising: 
(a)    said sensing apparatus comprising at least one camera for automatically recording the items that are entered to said physical storage or are taken out from said storage,
(b)    automatic detection algorithms, such as image processing or machine learning algorithms, for detecting the items that are entered to said physical or are taken out from said storage and for detecting change in the amount of said items, wherein the amount of the items recorded in the central database are updated automatically each time the user takes the items out of said physical storage and return them to said physical storage [0029], [0036].
Claim 6.    High teaches said system, wherein the expiration dates and remaining amount of the items in the physical storage are evaluated and said shopping lists are updated by adding the items that are close to be finished or are close to their expiration dates to said shopping lists [0035], [0028], [0030].
Claim 7.    High teaches said system, wherein the expiration dates and remaining amount of the items in the physical storage are evaluated and notification are sent to the user about the items that are close to be finished or are close to their expiration dates [0034], [0036].
Claim 12.    High teaches said system, further comprising automated algorithms for predicting the amount of the perishable items in said physical container that will likely not be used before reaching their expiration dates [0030].
Claim 13.    High teaches said system, wherein notifications are sent to the user about the items that will likely not be used before reaching the expiration dates so that the user consumes such items with priority [0057].
Claim 15.    High teaches said system, wherein the shopping lists are automatically generated by use of algorithms such as machine learning according to the shopping patterns and consumption patterns of the user [0033].
Claim 18.    High teaches a system for tracking product consumption, comprising:
 	(a)    at least one central database comprising central computation units and digital storage units, (b)    at least one physical storage, such as a refrigerator or a pantry, wherein the purchased items are stored by the user [0027], [0011],
 	(c) a sensing apparatus, or plurality of sensing apparatuses, comprising central computation units, digital storage units, I/O peripherals, for tracking the purchased items that are entered to said physical storage, wherein the remaining amount of the items are updated each time the user takes the items out of said physical storage and returns 
Claim 19.    High teaches said system wherein the information about shopping patterns, consumption patterns, and amount of the items in said physical storages of plurality of users and physical locations of the users are given to an optimization algorithm to compute an optimized delivery schedule for said plurality of users [0054], .
Claim 20.    High teaches said system, wherein the information about supply chain such as availability of the items in the warehouse, or generally supply chain, are given to said optimization algorithm as input parameters as well [0026].



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over High in view of Levesque et al. (US 20170076361).
Claim 8.    High teaches all the limitations of claim 8 except said portable device comprising global positioning system (GPS) for scanning the location of the user; digital maps wherein locations of stores are stored, wherein the location of the user is scanned 
Levesque et al. (Levesque) teaches a location-based notifications for shopping assistance wherein the user device includes a mobile device with GPS [0015], digital maps [0066], and if the user device is not located at the store having the needed item, the user device may instead obtain a GPS position for the store and determine a distance from the user device to the store [0052]; and the system may generate and transmit a notification signal indicating an identifier of the item (or items), a distance to the item(s), and a direction to the item(s) [0097].
 	If the device determines that the user is not at a particular shopping location, the device may then attempt to obtain location information for items at different stores within a radius of the user's position. For example, the user may set a threshold radius of 3 miles, within which the device 100 may attempt to locate one or more stores that offer one or more items on the shopping list for sale. In addition, the device may also attempt to obtain additional information, such as pricing information, immediate availability of the item, etc. [0049].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify High to include that said portable device comprising global positioning system (GPS) for scanning the location of the user; digital maps wherein locations of stores are stored, wherein the location of the user is scanned and distance between the user and stores are computed and notifications and 
save the user time and effort finding the needed item.
Claim 9.    High teaches all the limitations of claim 9 except that said portable device comprising global positioning system (GPS) for scanning the location of the user;
digital maps wherein locations of items in a store are stored, wherein the location of the user is scanned and distance between the user and items inside said store are computed and notifications and reminders are sent to the user when the user passes by the items in said store.
Levesque et al. (Levesque) teaches a location-based notifications for shopping assistance wherein the user device includes a mobile device with GPS [0015], digital maps [0066] and when the software application determines that the user is passing by an aisle, or enters an aisle, with one or more items on the list, it generates and outputs a haptic effect to indicate to the shopper that one or more items on the shopping list may be found within the aisle. As the shopper travels down the aisle, when the device's proximity to an item is within a first threshold, such as 10 feet, the device outputs a mild haptic effect to alert the shopper that an item is nearby. When the device's proximity to the item reduces to being within a second threshold, such as 5 feet, the device outputs a strong haptic effect to the alert the shopper that the item is likely within arm's reach of the shopper [0018].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify High to include that said portable device comprising global positioning system (GPS) for scanning the location of the user;

save the user time and effort finding the needed item.
Claim 10.    Same reasoning applied to claim 9.
Claim 11.    High teaches said system, wherein the options such as selecting the items that are on sale, or are the cheapest, or have received the best customer feedbacks, are given to the user for automatically generating said shopping plan [0052].



Claims 14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over High in view of Vaananen (US 9965798).
Claim 14.    High teaches all the limitations of claim 14 except that recipes are provided to the user for optimizing the utilization of the items that are likely to reach expiration dates before being consumed.
Vaananen teaches a system including a self-shopping refrigerator for controlling and advising a diet for a user wherein a series of recipes for meals are identified that could be implemented with the food based upon, for example, minimization of food wastage, maximization of diet variety as a function of time, and maximization of the healthiness of diet. CPU 290 recommends a diet plan that is healthy and provides diet variety to the user (col. 21, lines 53-67).

Claim 16.    High teaches all the limitations of claim 16 except that the generated shopping lists includes optimized amounts of the items to be purchased so that the least amount of food waste occurs.
Vaananen teaches a system including a self-shopping refrigerator for controlling and advising a diet for a user wherein the CPU analyses the images to recognize food quantity, identify deficiencies in food content of the refrigerator, identify a best before date of food articles, update shopping lists with the deficient food articles (col. 2, lines 42-49).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify High to include that the generated shopping lists includes optimized amounts of the items to be purchased so that the least amount of food waste occurs, as disclosed in Vaananen, because it would advantageously lead to optimal food consumption that minimizes food wastage and simplifies management of logistics of grocery shopping and meal preparation, as taught by Vaananen (col. 3, lines 47-50).
Claim 17.    High teaches all the limitations of claim 17, except that the generated shopping lists included optimized amounts of the items to be purchased so that a healthy diet for the user be achieved.
Vaananen teaches a system including a self-shopping refrigerator for controlling and advising a diet for a user wherein CPU recommends a diet plan that is healthy and provides diet variety to the user; the CPU may suggest to use French dressing as a salad dressing over mayonnaise to ensure lesser calorie intake if it is known that the French dressing has a smaller calorie content per weight or volume unit. Further, the CPU simultaneously updates the shopping list (col. 22, lines 4-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify High to include that the generated shopping lists included optimized amounts of the items to be purchased so that a healthy diet for the user be achieved, as disclosed in Vaananen, because it would advantageously expand meal options considering expiry dates, and maximize benefits of a healthy diet by recommending and controlling the user's diet, as taught by Vaanane (see, at least, Abstract).



An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention 
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(I) US 20190165967 to Wallace et al. discloses a system that is able to determine when a food item stored in a pantry of a user has expired or is about to expire. The system may also predict an estimated time at which a food item is going to be fully consumed, and then provide alerts and/or recipe recommendations to assist the user in consuming the food item before its expiration date. The smart pantry system may estimate the time at which the food item is going to be fully consumed based on verified consumption events of the food item. A verified consumption event corresponds to a consumption event for which the smart pantry system has obtained corroborating data that verifies the consumption of the food item. For example, a verified consumption event may be corroborated in light of corroborated point of consumption (POC) data.

(II) US 8810392 to Teller et al. discloses a device and method for monitoring the presence of items and issuing an alert if an item is not detected. For example, the monitoring device may display a grocery list that initially indicates the last-observed inventory of grocery items in the user's kitchen. Then, as the user shops, the monitoring device may detect items that are added to the cart and/or items that are purchased, and update the displayed grocery list accordingly. For example, the monitoring device may scan for the presence of grocery items (e.g., by searching for RFID tags associated with grocery items). The monitoring device may determine that an item has been added to the user's shopping cart when it detects the presence of the item continually over a period of time when the user moves a predetermined distance. For instance, if the monitoring device detects an RFID tag associated with a certain item at a first time and later at a second time, and the user has moved a distance that is greater than the range of RFID between the first and second time, this likely indicates that the item is traveling with the user. The monitoring device may therefore conclude that the item was added to the cart, and update the inventory of the item on the shopping list accordingly. In a further application of an example inventory-tracking method, some embodiments may involve providing a notification that indicates whether it is possible for the user to acquire additional stock of an item. For example, a monitoring device may track inventory of items in a user's refrigerator, and compare space used in the refrigerator to space available in the refrigerator. Then, when the user is at the grocery store, the monitoring device may evaluate how much space is needed for perishable items in the refrigerator for all the perishable items in their cart.

(III) US 20180266751 to Lim et al. discloses a refrigerator which provides visual information indicating a map of the refrigerator and technical operations of the corresponding regions. The refrigerator includes a voice recognition function using a proximity sensor. The refrigerator has input/output (I/O) management functions for foods stored therein. The refrigerator communicates with a peripheral device over a network. The refrigerator 1b according to the embodiment may provide the user with the stored food management function using the food reminder application. The food reminder application may provide the user with visual information indicating the presence or absence of the stored foods, the expiration date of the foods, etc. The user may recognize the above-mentioned information through the display 140 (e.g., the fourth display 180) of the refrigerator 1b or the display screen of the mobile terminal 500. In addition, data of the food reminder application is shared with data of the shopping list application in a manner that food information can also be created and managed. That is, the food reminder application may receive the food purchase list from the shopping list application, and may automatically update the overall list to the food reminder application, such that food information can be created and managed. 

(IV) US 20140052573 to Oh et al. discloses a system for purchasing and managing an item using a terminal and a refrigerator. A refrigerator comprises a storeroom capable of storing predetermined items and a terminal provided to a door for 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILA AIRAPETIAN whose telephone number is (571)272-3202.  The examiner can normally be reached on Monday-Friday 8:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Smith can be reached on (571) 272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MILA AIRAPETIAN/Primary Examiner, Art Unit 3625